


110 HR 3581 IH: To clarify the roles of the Department of Defense and

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3581
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Jones of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To clarify the roles of the Department of Defense and
		  Department of Veterans Affairs disability evaluation systems for retirement and
		  compensation of members of the Armed Forces for disability, to require the
		  development of a single physical exam that can be used to determine both
		  fitness for duty and disability ratings, to standardize fitness testing among
		  the Armed Forces, and for other purposes.
	
	
		1.Department of Defense and
			 Department of Veterans Affairs disability evaluation systems
			(a)Distinct roles
			 for DOD and VAThe Secretary
			 of Defense and the Secretary of Veterans Affairs shall develop a joint
			 disability evaluation system under which—
				(1)the Department of Defense shall be
			 responsible for determining whether an injured member of the Armed Forces is
			 fit to perform the duties of the member’s office, grade, rank, or rating, or
			 should be retired or separated because of physical disability under chapter 61
			 of title 10, United States Code; and
				(2)the Department of Veterans Affairs shall be
			 responsible for establishing the disability rating, compensation, and benefits
			 programs for the member if the member is retired or separated because of
			 physical disability.
				(b)Single physical
			 examThe Secretary of Defense
			 and the Secretary of Veterans Affairs shall develop a single medical
			 examination for the evaluation of members of the Armed Forces who incur an
			 injury that may require the retirement or separation of the member from the
			 Armed Forces, which shall be used—
				(1)by medical evaluation boards and physical
			 evaluation boards of the Department of Defense to determine the fitness of a
			 member of the Armed Forces to perform the duties of the member’s office, grade,
			 rank, or rating; and
				(2)by the Department of Veterans Affairs to
			 establish the disability rating, compensation, and benefits programs for the
			 member.
				(c)StandardizationThe
			 Secretary of Defense shall standardize for each of the military departments the
			 testing used to determine the fitness of a member to perform duty.
			(d)Department of
			 Veterans Affairs assessmentThe Secretary of Veterans Affairs
			 shall conduct an assessment of the training programs of the Department of
			 Veterans Affairs. Such assessment shall include an evaluation of the training
			 programs for personnel of the Department of Defense whose responsibilities are
			 related to the disability evaluation system described in subsection (a).
			(e)Report to
			 CongressNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs and the Secretary of Defense
			 shall each submit to Congress a report on any actions taken to carry out this
			 Act.
			
